Citation Nr: 0331722	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  95-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
pain.  

2.  Entitlement to service connection for shortness of breath 
and coughing, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for history of post-
prandial dyspepsia, claimed as heartburn and stomach 
condition due to an undiagnosed illness.

4.  Entitlement to service connection for weakness and pain 
in the right hand and wrist, claimed as due to an undiagnosed 
illness.

5.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

6.  Entitlement to service connection for cervical and lumbar 
spine pain, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

On February 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical 
records from the VA Medical Center(s) 
in WINSTON-SALEM, NC for any and all 
treatment during the period of May 1991 
to the present.  Request any and all VA 
medical records.

2.  Ask the appellant to provide a list 
of the names and addresses of all 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have 
treated the veteran for any and all 
during the period of July 1995 to 
present, to the extent he has not 
previously done so.  Provide the 
appellant with release forms and ask 
that a copy be signed and returned for 
each health care provider identified. 
 
When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where 
VA has already made reasonable efforts 
to obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the appellant of the records that we 
were unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that we will 
proceed to decide his/her appeal 
without these records unless he/she is 
able to submit them.  Allow an 
appropriate period of time within which 
to respond.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination(s):  An examination by an 
appropriate physician to ascertain the 
etiology of bilateral knee, right wrist 
and hand, and cervical and lumbar spine 
symptoms; a special exam to determine 
nature and extent of 
heartburn/dyspepsia and stomach 
symptoms; an examination to ascertain 
the etiology of the veteran's fatigue, 
and an examination by an appropriate 
physician to determine whether or not 
the veteran has a respiratory disorder 
and the etiology of such.  Send the 
claims folder to the examiners for 
review.  Each examiner is specifically 
requested to provide an opinion as to 
whether any disability found is more 
likely than not related to service in 
the Gulf War Zone.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





